Por ouANTo la transcripción elevada a esta Corte Supre-ma a .los efectos de la apelación interpuesta contra la senten-cia, no contiene las pruebas practicadas, y,
Por cuanto de las alegaciones se desprende que se tra-baron controversias de becho y de la relación del caso y opinión del juez de distrito se deduce que el fallo se basa tanto en la prueba como en las alegaciones;
Por tanto no habiendo colocado el apelante a esta Corte Suprema en las mismas condiciones en que estaba la corte sentenciadora, como era su deber, se declara sin lugar el recurso y se confirma la sentencia apelada.